

This AMENDMENT NO. 1 TO SUBORDINATED LOAN AGREEMENT (this “Amendment”) dated as
of October 26, 2011 between PILGRIM’S PRIDE CORPORATION, a Delaware corporation
(the “Borrower”), and JBS USA HOLDINGS, INC., a Delaware corporation (the
“Lender”).
PRELIMINARY STATEMENTS
A.    The Borrower and the Lender are party to that certain Subordinated Loan
Agreement, dated as of June 23, 2011 (the “Subordinated Loan Agreement”). All
capitalized terms used herein without definition shall have the same meanings
herein as such terms have in the Subordinated Loan Agreement.
B.    The Borrower and the Lender have agreed to amend the Subordinated Loan
Agreement on the terms and conditions set forth in this Amendment.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
AGREEMENT
1.
Amendment. The definition of the term “Mayflower L/C” in Section 1.1 of the
Subordinated Loan Agreement is hereby amended and restated in its entirety as
follows:

“‘Mayflower L/C’ means any letter of credit issued for the benefit of Mayflower
Insurance Company, Ltd., a company organized and licensed to provide insurance
under the laws of Bermuda, on the account of the Lender (or any of its
affiliates (other than Borrower and its subsidiaries)) in an aggregate face
amount not to exceed $56,500,000, as amended, extended and renewed from time to
time to the extent such letter of credit has been designated by the Lender by
written notice to the Borrower as ‘the Mayflower L/C’ for purposes of this
Agreement.”
2.
Conditions Precedent. The effectiveness of this Amendment is subject to the
satisfaction of all of the following conditions precedent:

(a)
The Borrower and the Lender shall have executed this Amendment; and

(b)
No Default or Event of Default shall have occurred and be continuing under the
Subordinated Loan Agreement or shall result after giving effect to this
Amendment.

3.
Certification. The Borrower hereby certifies, as of the date this Amendment
becomes effective, both immediately before and after giving effect thereto, that
on a Pro Forma Basis (as defined in the Exit Facility), (a) no Default or Event
of Default (as such terms are defined in the Exit Facility) shall exist and (b)
the Borrowers (as defined in the Exit Facility) shall be in compliance with the
financial covenant set forth in Section 6.13(c) of the Exit Facility for the
Test Period (as defined in the Exit Facility) for which financial statements
have most recently been delivered pursuant to Section 5.01(a) or (b) of the Exit
Facility. For purposes of compliance by the Borrower of the requirements of
Section 6.01(x) of the Exit Facility, the Senior Agent (as defined in the
Intercreditor Agreement) may rely on this certification to the same extent as if
it was addressed directly to it.

4.
Ratification. By executing this Amendment, the Borrower hereby confirms and
agrees that the Subordinated Loan Agreement and any Note to which it is a party
is, and shall continue to be, in full force and effect and is hereby ratified
and confirmed in all respects, except that on and after the Effective Date each
reference therein to the Subordinated Loan Agreement shall refer to the
Subordinated Loan Agreement after giving effect to this Amendment.

5.
Miscellaneous.

(a)
Counterparts. This Amendment may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy shall be effective as delivery of a manually executed
counterpart of this Amendment.

(b)
Governing Law. This Amendment and all claims and disputes arising hereunder or
related to this Amendment, the transactions contemplated hereby or the conduct
of any person in connection therewith shall be governed by and construed in
accordance with the laws of the State of Colorado, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Colorado or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Colorado.

(c)
Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

(d)
Headings. Article and Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

(e)
Subordination to Senior Indenture. The Mayflower L/C, including each L/C
Disbursement thereunder, constitutes Plan Sponsor Subordinated Indebtedness (as
defined in the Exit Facility) and Subordinated Debt (as defined in the
Intercreditor Agreement). In addition to the subordination and other provisions
contained in the Intercreditor Agreement, the Borrower and Lender agree that the
Mayflower L/C, including each L/C Disbursement thereunder, the Loans and all
other obligations under the Subordinated Loan Agreement and the Notes are
expressly subordinated in right of payment to the payment when due in cash of
the Senior Debt (as provided in the Intercreditor Agreement). Nothing herein
shall limit the terms of the Intercreditor Agreement.



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
Borrower:

PILGRIM’S PRIDE CORPORATION


By:    /s/ William W. Lovette    
    Name: William W. Lovette
    Title: President and Chief Executive Officer


Lender:

JBS USA HOLDINGS, INC.


By:    /s/ Dennis Roerty    
    Name: Dennis Roerty
    Title: Treasurer
Acknowledged, agreed and consented to as of the day and year first written above
in accordance with Section 3.2 of the Intercreditor Agreement:

COBANK, ACB
as Senior Agent


By:    /s/ James H. Matzat    
    Name: James H. Matzat
    Title: Vice President


